Fourth Court of Appeals
                              San Antonio, Texas
                                     July 10, 2019

                                 No. 04-19-00322-CR

                                Sean Anthony JONES,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 6, Bexar County, Texas
                                Trial Court No. 611752
                    Honorable Wayne A. Christian, Judge Presiding

                                       ORDER

     Appellant’s Motion for Expedited Dismissal of Appeal is DENIED. This appeal is
DISMISSED pursuant to Texas Rule of Appellate Procedure 25.2(d).

      It is so ORDERED on July 10, 2019.


                                            _____________________________
                                            Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.

                                            _____________________________
                                            Keith E. Hottle, Clerk of Court